Citation Nr: 0210705	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-11 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD), status post herniated 
nucleus pulposus (HNP) of the lumbar spine.  

2.  Entitlement to a increased (compensable) rating for 
status post left wrist partial fusion.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows he has 
certified active service from May 1981 to October 1990, and 
prior active service of four moths and two days.  

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO granted entitlement 
to an increased evaluation of 20 percent for intervertebral 
disc syndrome, status post HNP of the lumbar spine, effective 
from October 19, 1998, the date of claim for increased 
compensation benefits.  The RO also denied entitlement to a 
compensable evaluation for status post left wrist partial 
fusion.  

In August 1999 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In September 1999 the Hearing Officer granted entitlement to 
an increased evaluation of 40 percent for the low back 
disability recharacterized as DDD, status post HNP, effective 
October 19, 1998, the date of claim for increased 
compensation benefits; and affirmed the noncompensable 
evaluation for status post left wrist partial fusion.  

In October 2000 the Board remanded the case to the RO for 
further development and adjudicative actions.  

In late 2001 the RO affirmed the determinations previously 
entered.  In a July 2002 letter, the veteran questioned the 
status of his unemployability claim.  That matter is referred 
to the RO for appropriate action.  



FINDINGS OF FACT

1.  DDD, status post HNP of the lumbar spine is manifested by 
significant limitation of range of motion with pain, 
radiculopathy into the lower extremities, weakness, fatigue, 
lack of endurance, and incoordination, compatible with 
pronounced intervertebral disc syndrome.  

2.  The left wrist disability is not shown to be productive 
of any clinically objective ascertainable disablement.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 60 percent for 
DDD, status post HNP of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5293 (2001).  

2.  The criteria for a compensable rating for status post 
left wrist partial fusion have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.20, 4.31, 4.40, 
4.45, 4.59, 4.71a, DC 5215 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was treated for low back and left wrist 
complaints in 1988.  A left wrist cartilage tear was noted in 
January of that year, and he ultimately underwent a fusion of 
the triquetrum and lunate bones with screw for fixation and 
right iliac crest bone grafting.  


He was found to have a herniated disc at L5-S1 and underwent 
surgical repair in March 1990 (bilateral L5-S1 
hemilaminectomies with bilateral foraminotomy and L5-S1 
discectomy).  Postservice VA examination in 1991 showed some 
limitation of motion of the low back and only slight 
limitation of motion of the left wrist.  

Subsequently dated private records reflect that the veteran 
experienced a post service work-related lifting injury in 
April 1992.  Lumbar spine range of motion was limited to 30 
degrees of forward flexion with no extension.  Right and left 
lateral bending was to 30 degrees bilaterally.  The veteran 
reported pain that radiated in the left leg, but neurological 
findings were normal.  X-rays were interpreted as showing 
considerable narrowing of the L5-S1 interspace.  Bulging 
disks were shown at L5-S1.  Mechanical back pain was 
diagnosed.  

VA examination in April 1993 shows that the veteran 
complained of severe low back pain and right and left leg 
pain.  Lumbar spine forward flexion was to 60 degrees with 
extension to 5 degrees.  Lateral flexion, bilaterally, 
produced pain at 15 degrees.  Bilateral rotation produced 
pain at 20 degrees.  Elevation of the lower extremities was 
to 45 degrees and produced pain.  There was no impairment of 
lower extremity strength or neurological reactions.  A 1991 
X-ray was interpreted as showing L5-S1 disc space narrowing  
consistent with the veteran's history of discectomy.  It was 
also noted that he wore an elastic-type corset over the 
lumbosacral area.  

On examination, the veteran also reported left wrist pain.  
He said that the pain increased with vigorous physical 
activity or when he was out in the cold.  Examination of the 
left wrist showed slight diffuse edema but no erythema.  
There was no impairment of left wrist or hand grip strength.  
Palmar flexion was to 80 degrees and radial deviation was to 
15 degrees without pain.  Ulnar deviation was to 35 degrees 
without pain.  X-rays of the left wrist from 1991 were 
negative for findings other than the status post pinning of 
the left lunate bone.  

Private medical records from 1993 through 1999 are of record.  
These documents reflect treatment for back complaints, to 
include treatment for a work-related back injury in May 1993.  
Subsequently dated records show treatment for chronic low 
back pain.  The Social Security Administration awarded the 
veteran disability benefits in 1996 as a result of his back 
condition.  

In December 1998, he underwent another VA examination.  He 
complained that his back pain was worsening.  This pain 
tended to be worse when he did any kind of activity, such as 
bending or lifting.  It was alleviated by sitting down, using 
nonsteroidals, and bed rest.  Yard work, doing the laundry, 
and other kinds of housework made his symptoms worse.  His 
pain flared up on occasion, but it was always present.  He 
felt that he had fatigue in his back and lack of endurance 
because of the pain.  Examination of the lumbar spine showed 
flexion to 90 degrees but with pain.  Extension was limited 
to approximately 10 degrees by pain and approximately 15 
degrees to ankylosis.  He did have active range of motion to 
10 degrees.  Right lateral bending showed decreased range of 
motion secondary to pain of 20 degrees which he could perform 
actively and left lateral was to approximately 18 degrees, 
secondary to pain but there was no obvious ankylosis.  Range 
of motion of the affected joint was limited primarily by pain 
and stiffness.  

As to the left wrist, the veteran stated that there was some 
pain, but that it was intermittent.  This pain did not really 
limit him in terms of weakness.  Examination of the left 
wrist showed no edema or erythema.  There was full range of 
motion.  The examiner noted no weakness except with grip 
strength.  The veteran stated that there was some slight 
tenderness to exertion on the left, but there was no 
tenderness to palpation.  

At a personal hearing in August 1999, the veteran provided 
testimony in support of his claim.  Specifically, he reported 
constant pain that radiated into his legs.  Hearing [Hrg.] 
Transcript [Tr.] at 2.  When riding in a car, he could not 
sit for over 30 minutes at a time.  Tr. at 3.  He wore a back 
brace .  Tr. at 4.  His left wrist residuals included daily 
pain and weakness.  He indicated that he was right-handed.  
Tr. at 5.  

Magnetic resonance imaging (MRI) of the lumbar spine at a 
private facility in September 1999 showed postoperative 
changes at the L5-S1 level.  The L5-S1 disk was moderately 
narrowed, and there was some decreased signal of it.  There 
was a broad-based disk bulge slightly posterior to the 
posterior portion of the body of L5.  

A private record from January 2000 reflects that the veteran 
had been experiencing progressively symptomatic low back pain 
with bilateral lower extremity radiating pain.  He underwent 
a discography of the L4-5 and L5-S1 disks.  

The record includes a VA consult examination report from 
November 2000.  At that time, the veteran described his 
symptoms as pain with weakness, fatigue, lack of endurance, 
and stiffness.  Residuals of his back condition included pain 
in his buttocks and legs.  This pain occurred daily and was a 
7 on average on a scale of 1-10.  His symptoms were worse 
with activities and whenever exacerbations occurred.  Such 
episodes occurred 3-4 times per month leaving him bedridden 
from 2-5 days per episode.  Daily activities caused flare-ups 
in his condition.  He was not able to participate in most 
daily activities most of the time.  He took numerous 
medications to alleviate his symptoms, to include muscle 
relaxers.  Bed rest alleviated some symptoms, but only 
decreased the severity of the pain and dysfunction.  

Physical examination showed that the veteran had a leaning 
stance to the right.  His gait was affected by his right 
shoulder and left lower extremity limp.  He had limited 
function of long term standing and walking due to his current 
spinal condition.  

Range of motion (ROM) testing of the thoracic spine showed 
flexion to 85 degrees with 90 degrees listed as normal.  
Extension was 12 degrees with 25 degrees listed as normal.  
Right side bend was to 10 out of 25 degrees and left side 
bend was to 0 degrees out of 25.  All ROM results were the 
same whether active or passive.  The examiner noted that the 
thoracic spine was limited in ROM by mild thoracic pain, 
weakness, but not by fatigue, lack of endurance, or 
incoordination.  

The thoracic spine displayed dextroscoliotic pattern with T12 
apex to the curvature.  This was reflective of the 
lumbosacral strain present status post L3, L5, S1 surgical 
intervention.  The pain was present in all aspects of motion.  

The lumbar spine showed ROM of 30 degrees of flexion out of 
95 degrees.  Extension was to 10 degrees out of 35.  Ride 
side bend was to 10 degrees and left side bend was to 20 
degrees out of 40 degrees.  Right and left rotation was to 10 
degrees out of 35 degrees.  The examiner added that the 
lumbar spine was limited in ROM by pain, weakness, fatigue, 
lack of endurance, and incoordination.  The pain was 
demonstrated in all aspects of ROM.  The sacrum displayed a 
right on left torsion pattern which reflected additional 
sacroiliac joint immobility.  The veteran was in pain and was 
restricted in his spine and pelvic girdle, which was 
therefore contributory to his spinal condition.  The examiner 
noted that the pain was the major functional impact.  

Neurological examination showed sensory of 5/5 except for 
stated tingling sensations in the feet and toes after 
sitting.  Motor was at decreased levels only in the grip of 
the upper extremities which were 2/5 on the left and 5/5 on 
the right.  The toes were nonresponsive to stimulus.  All 
other motor tests were functional (5/5) without atrophy.  
Coordination was appropriately normal.  Deep tendon reflexes 
(DTR) of the biceps, triceps, knees, and ankle were 
bilaterally 2/5.  

The examiner's final diagnoses were DDD of lumbar spine and 
status post HNP with surgical repair, with residual 
limitation of motion and radiculopathy of the lumbar spine.  
It was noted that the veteran was presently able to take care 
of himself, despite his chronic pain syndrome.  He was 
capable of brushing his teeth, dressing himself, showering, 
and cooking for himself.  He could not, however, vacuum.  He 
could walk for 10 to 15 minutes using a corrective supportive 
lumbar back brace without rest, and he could drive a car for 
15 minutes without stopping, but he was in intolerable pain.  

He could shop for 10 to 15 minutes with minimal walking and 
could not take out the trash.  He was unable to lift packages 
of greater than 5 pounds.  He could not push a lawn mower or 
garden without deterioration in his condition and could climb 
stairs only carefully and slowly.  He had DDD involving the 
lumbar spine and T 12 vertebral body with status post 
multiple vertebral surgical interventions.  He had chronic 
pain syndrome and scoliosis which incapacitated him 
significantly.  

The examiner also noted that the veteran found dressing 
difficult as he was unable to bend to reach his feet, and 
showering was difficult as he had trouble reaching below the 
waist.  For cooking he could not stand for long periods and 
had to restrict this activity.  He could walk and drive short 
distances, but pain increased with each effort.  He had 
increased pain with weight bearing and walking or with 
lifting.  He had additional pain intolerance due to his 
scoliosis and DDD with his scoliotic spine condition which 
had not been addressed medically.  The examining orthopedist 
opined that the veteran should be considered totally disabled 
for his chronic spinal conditions.  

The examiner also noted that the veteran was additionally 
impaired by his left wrist weakness and decreased grip in the 
left upper extremity.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

The appellant's low back disorder is currently rated as 40 
percent disabling under DC 5293.  This code provides for a 
noncompensable rating when intervertebral disc syndrome is 
postoperative and cured.  A 10 percent evaluation is 
warranted when this disorder is mild.  A 20 percent rating is 
for assignment for moderate intervertebral disc syndrome, 
with recurring attacks.  For a 40 percent rating, 
intervertebral disc syndrome must be severe with recurring 
attacks and with intermittent relief.  A 60 percent rating is 
warranted when intervertebral disc syndrome is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of disease disc, with little intermittent relief.  

Under DC 5292, a 10 percent evaluation may be assigned for 
slight limitation of motion of the lumbar spine, 20 percent 
when moderate, and 40 percent when severe.

Also applicable is DC 5295 which provides that for 
lumbosacral strain with slight subjective symptoms only, a 
noncompensable evaluation is warranted and with 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

A 40 percent evaluation is assigned when lumbosacral strain 
is severe with listing of whole spine to opposite side, 
positive Goldthwaite's' sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  (Note that a 40 percent rating is the maximum rating 
assignable under this code.)  

The veteran's left wrist condition is currently evaluated at 
a noncompensable rate pursuant to 38 C.F.R. § 4.71a, DC 5215 
(2001).  Limitation of motion of the wrist is evaluated under 
38 C.F.R. § 4.71a, DC 5215.  The criteria for a 10 percent 
disability evaluation is met when either limitation of palmar 
flexion is limited to in line with the forearm or 
dorsiflexion is limited to less than 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5215 (2001).  The average normal ranges of motion 
of the wrist are dorsiflexion to 70 degrees and palmar 
flexion to 80 degrees.  38 C.F.R. § 4.71, Plate I (2001).  

Under DC 5214, pertaining to ankylosis of the wrist, a 20 
percent evaluation requires favorable ankylosis in 20 to 30 
degree dorsiflexion of the minor wrist.  A 30 percent 
evaluation is warranted for any other position except 
favorable ankylosis of the minor wrist.  A 40 percent 
evaluation is warranted for unfavorable ankylosis in any 
degrees of palmar flexion or with ulnar or radial deviation 
of the minor wrist.  38 C.F.R. § 4.71a, DC 5214 (2001).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions).  Among 
other things, this law eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  The RO, through its issuance of a September 2001 
supplemental statement of the case specifically gave the 
veteran notice of the information and evidence necessary to 
substantiate his claim pursuant to VCAA 2000.  That is, he 
was provided with notice of the regulations pertaining to the 
disabilities at issue, a rationale of the denials, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

Additionally, it is noted that a preliminary review of the 
record shows that VA has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims.  The 
Board notes that a variety of extensive records has been 
associated with the claims folder including SMRs, postservice 
private and VA treatment records, as well as multiple VA 
examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

As set forth above, VA has already met all obligations to the 
veteran under this new law, and he has been afforded the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  Having determined 
that the duty to assist has been satisfied, the Board turns 
to an evaluation of the veteran's claims on the merits.




DDD, Status Post HNP of the Lumbar Spine

The Board observes that the record documents a history of 
chronic low back pain with complaints of radiculopathy.  The 
results of MRI studies conducted in September 1999 revealed 
some postoperative changes at the L5-S1 level and some 
posterior protrusion of L5-S1 with slight bulging of the L4-
L5 disk.  During the most recent comprehensive examination in 
November 2000, the appellant was evaluated for DDD, 
limitation of motion and radiculopathy of the lumbar spine.  

Neurological evaluation showed sensory response of 5/5, but 
the veteran reported tingling sensations in the feet and 
toes.  DTRs of the knees and ankles were 2/5.  It was also 
noted at this evaluation that the veteran was limited by pain 
in all ranges of motion.  This pain was described as the 
major functional impact.  The limitation of motion was also 
due to weakness, fatigue, lack of endurance, and 
incoordination.  The examination report reflects that the 
veteran experienced difficulty with most activities of daily 
living to include dressing and showering as a result of his 
pain.  

In this context, in view of the appellant's current 
complaints of pain, the Board observes that the medical 
reports provide no evidence that the appellant currently 
suffers from demonstrable muscle spasm resulting from his 
service-connected low back disorder.  However, pronounced 
impairment with persistent symptoms compatible with sciatic 
neuropathy which characteristic pain and absent ankle jerk 
with little intermittent relief are demonstrated.  

After a contemporaneous review of the record, the Board 
concludes that the overall lumbar spine disability picture 
more closely approximates the criteria for a 60 percent 
disability rating under DC 5293.  Considering the clinical 
studies showing DDD of the lumbar spine, the veteran's 
complaints of extreme pain with movement, the Board finds 
that the veteran is entitled to a 60 percent evaluation for 
disability of the lumbar spine.  

Basically, the medical evidence shows that he had persistent 
symptoms compatible with diseased discs and neuropathy, with 
characteristic pain and absent ankle jerk with little 
intermittent relief.  Thus, the veteran has been granted a 60 
percent evaluation for his back disability, the maximum 
schedular criteria for this disability under DC 5293.  

Lastly, the Board has considered the potential application of 
evaluating the lumbar spine disorder under different DCs.  
The Board notes that the assignment of a particular DC is 
completely dependent on the facts of a particular case.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  In 
the instant case, the Board notes the medical evidence of 
record does not show that the veteran has residuals of a 
vertebral fracture of complete bony fixation (ankylosis) of 
the lumbar spine.  See 38 C.F.R. § 4.71a, DCs 5285 and 5286 
(2001).  The Board further notes that the 60 percent 
evaluation under DC 5293 specifically takes into 
consideration neurological impairment inherent in 
intervertebral disc syndrome, "persistent" symptoms 
compatible "with other neurological findings appropriate to 
the site of the diseased disc."  38 C.F.R. § 4.71a (2001).  
Accordingly, the Board finds that DC 5293 is the most 
appropriate schedular criteria for the evaluation of the 
veteran's lumbar spine disability.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

In addition, with respect to the veteran's complaints of 
pain, the Board notes that the CAVC has held that DCs 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In a precedent opinion, 
the VA General Counsel has held that disabilities rated under 
38 C.F.R. § 4.71a, DC 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  However, where the current schedular 
evaluation is the maximum assignable, the criteria referable 
to functional loss due to pain are not for application.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

Additionally, since the criteria referable to disability 
ratings for the lumbar spine under DCs 5292 and 5295 are 
considered to a certain degree in the criteria under DC 5293, 
assignment of additional disability ratings under these codes 
would constitute pyramiding which is not permissible. 


Status Post Left Wrist Partial Fusion

The veteran complains of pain and weakness of grip associated 
with his left wrist condition.  At the time of the most 
recent VA examination of the left wrist in  December 1998, 
there was no objective evidence of edema, effusion, 
instability, redness, heat, abnormal movement or guarding 
movement.  There was full range of motion, although some lack 
of grip strength was noted.  The veteran stated that there 
was some slight tenderness to exertion , but that there was 
no tenderness to palpation.  

Subsequently dated records reflect that the veteran has been 
seen many times since the 1998 evaluation, but his complaints 
have primarily pertained to his back disorder.  He has 
reported continued left wrist pain and weakness of grip 
strength.  What is clear, however, is that the medical 
records do not provide objective clinical evidence that even 
comes close to meeting the criteria for a compensable rating 
under 38 C.F.R. § 4.71a, DC 5215 regarding limitation of 
motion.  See 38 C.F.R. § 4.71, Plate I.  Furthermore, the 
recent medical evidence does not indicate ankylosis of the 
right wrist, which might support a higher rating under 38 
C.F.R. § 4.71a, DC 5214.  Additionally, the clinical evidence 
of record does not show that the left wrist disability has 
been productive of functional loss due to pain, weakness, 
incoordination, etc., such as to warrant assignment of a 
compensable disability evaluation with application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board therefore concludes, based on the entire record, 
that the veteran's disability picture does not approximate 
the schedular criteria for a compensable rating for 
limitation of motion of the wrist with application of all 
pertinent governing criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a compensable evaluation for status post left 
wrist partial fusion.  See Gilbert, supra.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to a rating of 60 percent, but not higher, for 
DDD, status post HNP of the lumbar spine, is warranted.  To 
this extent, the appeal on this issue is granted, subject to 
the controlling regulations for the award of monetary 
benefits.  

An increased (compensable) rating for status post left wrist 
partial fusion is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

